DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 9/15/2020 which amended claims 1, 8, 10, 13, and 16, cancelled claims 3 and 12, and added new claims 21 and 22. Claims 1, 2, 4-11, and 13-22 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/15/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Klosner (US Patent No. 6,238,852) in view of Ken (US PGPub 2012/0088329) and Sago (JP 09-199377, English translation included with current action).
Regarding claim 1, Klosner discloses a direct write exposure apparatus configured to process a plurality of substrate (Fig. 1), the apparatus comprising:
a substrate holder configured to hold a substrate having a usable patterning area (Fig. 1, scanning platform 6 holds substrates 5 and 5-c);
a patterning system configured to project different patterns onto the substrate (Figs. 1-3, col. 7, lines 14-61, col. 8, lines 1-9, a radiation beam 2 is incident upon DMD 3, which produces two sub-beams with different patterns of “on” and “c-on” illumination);
a processing system (Fig. 1, col. 7, lines 51-61, control subsystem CS 7 controls the DMD settings and scanning motions of stage 6) configured to at least:
determine a first combination of one or more patterns, selected from the different patterns, that are to be applied on a first substrate of the plurality of substrates of a lot (Figs. 1-3, col. 7, lines 14-61, the DMD is controlled by the control subsystem CS 7 to produce an “on” pixel pattern to image substrate 5); and
determine a second combination of one or more patterns, different from the first combination of one or more patterns, that are to be applied on a second, subsequent, substrate of the plurality of substrates (Figs. 1-3, col. 7, lines 14-61, the control subsystem CS 7 also controls the DMD to produce the “c-on” pixel pattern, which is 
Ken discloses a processing system configured to at least: determine a first combination of one or more patterns, selected from the different patterns, that are to be applied on a first substrate of the plurality of substrates of a lot (Figs. 1-4, 6, 7, abstract, paras. [0009], [0013], [0027]-[0032], a first multi-product (MP) wafer of multiple MP wafers in a wafer lot is processed with a second process step-1 including a lithography step forming multiple IC designs); and
determine a second combination of one or more patterns, different from the first combination of one or more patterns, that are to be applied on a second, subsequent substrate of the plurality of substrate of the same lot (Figs. 1-4, 6, 7, abstract, paras. [0009], [0013], [0027]-[0032], a second multi-product (MP) wafer of multiple MP wafers in a wafer lot is processed with a second process step-2 including a lithography step forming multiple IC designs. The patterns exposed in second process step-2 form different device components and are different patterns),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first combination of one or more patterns are to be applied to a first substrate of the plurality of substrates of a lot and the second combination of one or more patterns are to be applied on a second, subsequent substrate of the plurality of substrates of the same lot, wherein the first and/or second combination has two or more patterns as taught by Ken as controlled by the processing system in the direct write exposure apparatus as taught by Klosner since including the processing system configured to at least: determine a first combination of one or more patterns, selected from the different patterns, that are to be applied on a first substrate of the plurality of substrates of a lot, determine a second combination of one or more patterns, different from the first combination of one or more patterns, that are to be applied on a second, subsequent substrate of the plurality of substrate of the same lot, wherein the first and/or second combination has two or more patterns is commonly used to reduce prototyping design cycle time, lower production costs, and reduce manufacturing cycle-time by allowing more flexible semiconductor manufacturing (Ken, paras. [0003], [0005], [0009], [0013], and [0026]).
Klosner as modified by Ken does not appear to explicitly describe wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns, and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns, and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination as taught by Sago as the design and arrangement of the patterns in the direct write exposure apparatus as taught by Klosner as modified by Ken since including wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns, and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination is commonly used to produce different products from a wafer lot during manufacturing and is commonly used to utilize space on a wafer that would otherwise be wasted (Sago, paras. [0025], [0026]).
Regarding claim 2, Klosner as modified by Ken and Sago discloses wherein the patterning system is configured to:

project the modulated radiation onto a desired location on the usable patterning area of the substrate (Klosner, Fig. 1, col. 7, lines 14-61, the sub-beams are projected onto the substrates 5 and 5-c to produce the desired patterns).
Regarding claim 4, Klosner as modified by Ken and Sago discloses a patterning device configured to provide the radiation modulated according to the desired pattern (Klosner, Figs. 1-3, col. 7, lines 14-61, col. 8, lines 1-9, DMD 3 is controlled by control subsystem 7 to produce two sub-beams with different patterns of “on” and “c-on” illumination); and
a projection system configured to project the modulated radiation onto the desired location on the usable patterning area of the substrate (Klosner, Fig. 1 and col. 7, lines 14-61, projection optical subsystems 4 and 4-c project the patterned sub-beams from the DMD 3 onto the substrates 5 and 5-c).

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bleeker et al. (US PGPub 2006/0221320, Bleeker hereinafter) in view of Ken (US PGPub 2012/0088329) and Sago. 
Regarding claim 1, Bleeker discloses a direct write exposure apparatus configured to process a plurality of substrate (Figs. 1-2), the apparatus comprising:
a substrate holder configured to hold a substrate having a usable patterning area (Figs. 1-2, substrate 114, 214 is held by object table 106, 206);

a processing system (Fig. 5, para. [0093], the control system generates control signals for the patterning device 104, 204) configured to at least:
determine a first combination of one or more patterns, selected from the different patterns, that are to be applied on a first substrate of the plurality of substrates (Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system controls the individually controllable elements of the patterning device 104, 204 to pattern the wafer with the desired patterns in different pattern areas (i.e. non-identical devices are formed on a single substrate)); and
determine a second combination of one or more patterns, different from the first combination of one or more patterns, that are to be applied on a second, subsequent, substrate of the plurality of substrates (Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system provides variations of device designs to be used by the individually controllable elements of the patterning device 104, 204 to pattern a test run prior to full production or to optimize the pattern for substrates). Bleeker does not appear to explicitly describe wherein the first combination of one or more patterns are to be applied to a first substrate of the plurality of substrates of a lot and the second combination of one or more patterns are to be applied on a second, subsequent substrate of the plurality of substrates of the same lot, wherein the first and/or second combination has two or more patterns. 

determine a second combination of one or more patterns, different from the first combination of one or more patterns, that are to be applied on a second, subsequent substrate of the plurality of substrate of the same lot (Figs. 1-4, 6, 7, abstract, paras. [0009], [0013], [0027]-[0032], a second multi-product (MP) wafer of multiple MP wafers in a wafer lot is processed with a second process step-2 including a lithography step forming multiple IC designs. The patterns exposed in second process step-2 form different device components and are different patterns),
wherein the first and/or second combination has two or more patterns (Figs. 1-4, abstract, paras. [0009], [0013], [0027]-[0032], the MP wafers include multiple chips with various IC designs with different combinations of device components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first combination of one or more patterns are to be applied to a first substrate of the plurality of substrates of a lot and the second combination of one or more patterns are to be applied on a second, subsequent substrate of the plurality of substrates of the same lot, wherein the first and/or second combination has two or more patterns as taught by Ken as controlled by the processing system in the direct write exposure apparatus as taught by Bleeker since 
Bleeker as modified by Ken does not appear to explicitly describe wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns, and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination.
Sago discloses wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns (Figs. 1-9, paras. [0012]-[0013], [0024], a wafer 1 includes chips 2 and chips 7, chips 7 being smaller than the chips 2. Additionally, in Fig. 8, the wafer 1 includes chips of three different sizes), and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination (Figs. 1-9, paras. [0011]-[0013], [0024], [0025], the wafer is prepared having different arrangements of chips 2 and chips 7 or chips 2, 3, and 7 to produce different products within a lot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a first pattern of the two or 
Regarding claim 2, Bleeker as modified by Ken and Sago discloses wherein the patterning system is configured to:
provide radiation modulated according to a desired pattern (Bleeker, Figs. 1-5, paras. [0049], [0062]-[0065], [0093]-[0095], [0098], [0101]-[0103], patterning device 104, 204 uses individually controllable element to modulate the beam of radiation); and
project the modulated radiation onto a desired location of the usable patterning area of the substrate (Bleeker, Figs. 1-5, paras. [0049], [0051]-[0054], [0057], [0062]-[0065], [0093]-[0095], [0098], [0101]-[0103], projection system 108, 208 projects the patterned radiation onto the portions of the substrate).
Regarding claim 4, Bleeker as modified by Ken and Sago discloses wherein the patterning system comprises:

a projection system configured to project the modulated radiation onto the desired location on the usable patterning area of the substrate (Bleeker, Figs. 1-5, paras. [0049], [0051]-[0054], [0057], [0062]-[0065], [0093]-[0095], [0098], [0101]-[0103], projection system 108, 208 projects the patterned radiation onto the portions of the substrate).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Klosner as modified by Ken and Sago as applied to claim 1, and further in view of McIntyre et al. (US PGPub 2006/0031801, McIntyre hereinafter).
Regarding claim 5, Klosner as modified by Ken and Sago does not appear to explicitly describe wherein the processing system is configured to determine the first combination and the second combination using a substrate utilization criterion.
McIntyre discloses wherein the processing system is configured to determine the combinations using a substrate utilization criterion (Figs. 1, 3-9, Table 1, paras. [0043]-[0045], [0050]-[0057], [0059]-[0063], [0068]-[0074], a computer performs calculations, which are based on the usable field of the wafer as well as the chip and chiplet areas, to generate a wafer map layout for a particular wafer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the processing system is 
Regarding claim 6, Klosner as modified by Ken in view of Sago and McIntyre discloses wherein the substrate utilization criterion comprises an optimization function based on dimensions of the usable patterning area and dimensions of the different patterns (McIntyre, Figs. 1, 3-9, Table 1, paras. [0023], [0031], [0043]-[0045], [0050]-[0057], [0059]-[0063], [0068]-[0074], the wafer map calculation optimizes the layout of the chips and chiplets by using the usable field of the wafer and the chip and chiplet dimensions).
Regarding claim 7, Klosner as modified by Ken in view of Sago and McIntyre discloses wherein the substrate utilization criterion comprises a manufacturing parameter or criterion (McIntyre, Figs. 1, 3-9, Table 1, paras. [0023], [0026], [0027], [0031], [0037], [0043]-[0045], [0047], [0050]-[0057], [0059]-[0065], [0068]-[0074], the computer computes the optimal arrangement of the chips and chiplets for manufacturing by lithography to obtain maximum yield using parameters such as the edge exclusion region).
Regarding claim 8, Klosner as modified by Ken in view of Sago and McIntyre discloses wherein the manufacturing parameter or criterion comprises a productivity 
Regarding claim 9, Klosner as modified by Ken in view of Sago and McIntyre discloses wherein the manufacturing parameter or criterion is applied in the optimization function as a constraint (McIntyre, Figs. 1, 3-9, Table 1, paras. [0023], [0026], [0027], [0029], [0031], [0037], [0043]-[0045], [0047], [0050]-[0057], [0059]-[0065], [0068]-[0074], the size of the edge exclusion region of the wafer constrains the locations of the chips and chiplets in the wafer layout and is input as a parameter to optimize the layout). 


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bleeker as modified by Ken in view of Sago as applied to claim 1, and further in view of McIntyre et al. (US PGPub 2006/0031801, McIntyre hereinafter).
Regarding claim 5, Bleeker as modified by Ken in view of Sago does not appear to explicitly describe wherein the processing system is configured to determine the first combination and the second combination using a substrate utilization criterion.
McIntyre discloses wherein the processing system is configured to determine the combinations using a substrate utilization criterion (Figs. 1, 3-9, Table 1, paras. [0043]-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the processing system is configured to determine the combinations using a substrate utilization criterion as taught by McIntyre to determine the first combination and the second combination in the direct write exposure apparatus as taught by Bleeker as modified by Ken in view of Sago since wherein the processing system is configured to determine the first combination and the second combination using a substrate utilization criterion is commonly used to allow automatic arrangement of chips and chiplet patterns on a wafer to maximize yield (McIntyre, paras. [0018]-[0020], [0023], [0028], [0029], [0031], [0043]).
Regarding claim 6, Bleeker as modified by Ken in view of Sago and McIntyre discloses wherein the substrate utilization criterion comprises an optimization function based on dimensions of the usable patterning area and dimensions of the different patterns (McIntyre, Figs. 1, 3-9, Table 1, paras. [0023], [0031], [0043]-[0045], [0050]-[0057], [0059]-[0063], [0068]-[0074], the wafer map calculation optimizes the layout of the chips and chiplets by using the usable field of the wafer and the chip and chiplet dimensions).
Regarding claim 7, Bleeker as modified by Ken in view of Sago and McIntyre discloses wherein the substrate utilization criterion comprises a manufacturing parameter or criterion (McIntyre, Figs. 1, 3-9, Table 1, paras. [0023], [0026], [0027], [0031], [0037], [0043]-[0045], [0047], [0050]-[0057], [0059]-[0065], [0068]-[0074], the 
Regarding claim 8, Bleeker as modified by Ken in view of Sago and McIntyre discloses wherein the manufacturing parameter or criterion comprises a productivity utilization criterion indicative of a desired production of the one or more patterns relative an available production of the one or more patterns, or wherein the manufacturing parameter or criterion is associated with a substrate defect location (McIntyre, Figs. 1, 3-9, Table 1, paras. [0023], [0026], [0027], [0029], [0031], [0037], [0043]-[0045], [0047], [0050]-[0057], [0059]-[0065], [0068]-[0074], the edge exclusion region of the wafer, or the region of the edge area of the substrate that chips are unable to be formed in, is used to determine the optimal chip and chiplet layout to produce maximum yield).
Regarding claim 9, Bleeker as modified by Ken in view of Sago and McIntyre discloses wherein the manufacturing parameter or criterion is applied in the optimization function as a constraint (McIntyre, Figs. 1, 3-9, Table 1, paras. [0023], [0026], [0027], [0029], [0031], [0037], [0043]-[0045], [0047], [0050]-[0057], [0059]-[0065], [0068]-[0074], the size of the edge exclusion region of the wafer constrains the locations of the chips and chiplets in the wafer layout and is input as a parameter to optimize the layout). 

	
Claims 10, 11, 13, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bleeker in view of McIntyre et al. (US PGPub 2006/0031801, McIntyre hereinafter) in view of Wang et al. (US Patent No. 8,671,381, Wang .
Regarding claim 10, Bleeker discloses a method of configuring a direct write exposure apparatus (Figs. 1-2, paras. [0049], [0062]-[0065], [0093], patterning device 104, 204 is composed of an array of individually controllable elements that can produce different patterns, and the control system generates control signals for the patterning device 104, 204). Bleeker does not appear to explicitly describe the method comprising receiving dimensions of a usable patterning area of a substrate to be processed by the apparatus; receiving dimensions of different patterns available for patterning onto the substrate; determining a plurality of different combinations of one or more patterns, selected from the different patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner, wherein the determining the combination of one or more patterns uses a substrate utilization criterion; selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate, wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate. 
McIntyre discloses the method comprising: receiving dimensions of a usable patterning area of a substrate to be processed by the apparatus (Figs. 1, 3-9, Table 1, paras. [0023], [0024], [0031], [0043]-[0045], [0050]-[0057], [0059]-[0063], [0068]-[0074], the usable field of the wafer is input into the computer to calculate the optimized wafer);

determining a plurality of different combinations of one or more patterns, selected from the different patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner, wherein the determining the combination of one or more patterns uses a substrate utilization criterion (Figs. 1, 3-9, Table 1, paras. [0014], [0015], [0023], [0024], [0026], [0029]-[0031], [0043]-[0045], [0049]-[0057], [0059]-[0063], [0068]-[0074], the computer performs calculations, which are based on the usable field of the wafer as well as the chip and chiplet areas, to generate a wafer map layout of the chips and chiplets for a particular wafer to optimize yield based on the user inputs. Chips A, C, and D and test chips TS include usable fields, while edge fields 126 include chiplets 130 when a full chip cannot be arranged on the wafer without touching the wafer edge exclusion region, such that the computer determines different patterns for the chips and chiplets to arrange on the wafer on the basis of field parameters entered by the user. The arrangements of the chips and chiplets are non-overlapping in the wafer map layout). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving dimensions of a usable patterning area of a substrate to be processed by the apparatus; receiving dimensions of different patterns available for patterning onto the substrate; determining a plurality of different combinations of one or more patterns, selected from the different patterns, 
Bleeker as modified by McIntyre does not appear to explicitly describe selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate. 
Wang discloses determining a plurality of different combinations of one or more patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner (Figs. 1A-B, 3, 4B, 5, 6, 7, 8, 10, col. 3, lines 17-67, col. 5, lines 6-67, col. 6, lines 54-67, col. 7, lines 1-39, col. 8, lines 15-60, the wafer includes dies 140, and the EDA software computes evaluates different die shapes across the target area of the wafer to determine the die size optimization), and 
selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate (Figs. 1-6, 9, 10, col. 3, lines 13-67, col. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate as taught by Wang in the method of as taught by Bleeker as modified by McIntyre since including selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate is commonly used to provide automated optimization of the number of die fabricated on a wafer during layout planning to improve throughput and to reduce costs (Wang, col. 1, lines 23-26, col. 3, lines 17-48).
Bleeker as modified by McIntyre in view of Wang does not appear to explicitly describe wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate. 
Okamura discloses wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate as taught by Okamura in the method as taught by Bleeker as modified by McIntyre in view of Wang since including wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate is commonly used to permit easy dicing of semiconductor chips arranged with an improved utilization efficiency while preventing chip damage (Okamura, paras. [0005]-[0011], [0033]).
Regarding claim 11, Bleeker as modified by McIntyre in view of Wang and Okamura discloses wherein the substrate utilization criterion comprises an optimization function based on the dimensions of the usable patterning area and the dimensions of 
Regarding claim 13, Bleeker discloses an exposure apparatus (Figs. 1-2) comprising:
a substrate holder configured to hold a substrate having a usable patterning area (Figs. 1-2, substrate 114, 214 is held by object table 106, 206);
a patterning device configured to provide radiation modulated according to a desired pattern (Figs. 1-2, paras. [0049], [0062]-[0065], [0093], patterning device 104, 204 is composed of an array of individually controllable elements that can produce different patterns);
a projection system configured to project the modulated radiation onto a desired location on the usable patterning area of the substrate, wherein the patterning device and the projection system are configured to project different patterns onto the substrate (Figs. 1-5, paras. [0049], [0051]-[0054], [0057], [0062]-[0065], [0093]-[0095], [0098], [0101]-[0103], projection system 108, 208 projects the patterned radiation onto the portions of the substrate. The system controls the individually controllable elements of the patterning device 104, 204 to pattern the beam such that different desired patterns are projected through projection system 108, 208 onto the wafer);
a processor system (Fig. 5, para. [0093], the control system generates control signals for the patterning device 104, 204) configured to process a plurality of substrates by performance, for each of the plurality of substrates, a determination of a 
However, McIntyre discloses a processing system configured to process a plurality of substrates by performance, for each of the plurality of substrates, a determination of a plurality of different combinations of one or more patterns, selected from the different patterns, using a substrate utilization criterion (Figs. 1, 3-9, Table 1, paras. [0014], [0015], [0023], [0024], [0026], [0029]-[0031], [0043]-[0045], [0049]-[0057], [0059]-[0063], [0068]-[0074], the computer performs calculations, which are based on the usable field of the wafer as well as the chip and chiplet areas, to generate a wafer map layout of the chips and chiplets for a particular wafer to optimize yield based on the user inputs. Chips A, C, and D and test chips TS include usable fields, while edge fields 126 include chiplets 130 when a full chip cannot be arranged on the wafer without touching the wafer edge exclusion region, such that the computer determines different patterns for the chips and chiplets to arrange on the wafer on the basis of field parameters entered by the user).

Bleeker as modified by McIntyre does not appear to explicitly describe a selection of a subset of one or more combinations from the plurality of determined combinations for application onto the substrate.
Wang discloses determination of a plurality of different combinations of one or more patterns, selected from the different patterns using a substrate utilization criterion (Figs. 1A-B, 3, 4B, 5, 6, 7, 8, 10, col. 3, lines 17-67, col. 5, lines 6-67, col. 6, lines 54-67, col. 7, lines 1-39, col. 8, lines 15-60, the wafer includes dies 140, and the EDA software computes evaluates different die shapes across the target area of the wafer to determine the die size optimization. The area utilization is computed for different die shapes in the die optimization process), and 
selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate (Figs. 1-6, 9, 10, col. 3, lines 13-67, col. 5, lines 1-56, col. 7, lines 40-67, col 8, lines 1-60, col. 9, lines 32-39, lines 48-67, col. 10, lines 1-67, col. 11, lines 1-11, EDA software outputs a candidate list with entries 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included selection of a subset of one or more combinations from the plurality of determined combinations for application onto the substrate as taught by Wang in the exposure apparatus with the processing system as taught by Bleeker as modified by McIntyre since including selection of a subset of one or more combinations from the plurality of determined combinations for application onto the substrate is commonly used to provide automated optimization of the number of die fabricated on a wafer during layout planning to improve throughput and to reduce costs (Wang, col. 1, lines 23-26, col. 3, lines 17-48).
Bleeker as modified by McIntyre in view of Wang does not appear to explicitly describe wherein the determination and/or selection is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate.
Okamura discloses wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate (Figs. 1-5, paras. [0004], [0008]-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate as taught by Okamura in the exposure apparatus as taught by Bleeker as modified by McIntyre in view of Wang since including wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate is commonly used to permit easy dicing of semiconductor chips arranged with an improved utilization efficiency while preventing chip damage (Okamura, paras. [0005]-[0011], [0033]).
Regarding claim 14, Bleeker as modified by McIntyre in view of Wang and Okamura discloses wherein the processing system is further configured to perform, for each of the plurality of substrates, control of the exposure apparatus to expose each of the substrates with the respective subset of the one or more combinations of one or more patterns as selected for the respective substrate (Bleeker, Figs. 1-5, paras. 
Regarding claim 15, Bleeker as modified by McIntyre in view of Wang and Okamura discloses wherein the substrate utilization criterion comprises an optimization function based on dimensions of the usable patterning area and dimensions of the different patterns (McIntyre, Figs. 1, 3-9, Table 1, paras. [0023], [0031], [0043]-[0045], [0050]-[0057], [0059]-[0063], [0068]-[0074], the wafer map calculation optimizes the layout of the chips and chiplets by using the usable field of the wafer and the chip and chiplet dimensions).
Regarding claim 17, Bleeker as modified by McIntyre in view of Wang and Okamura discloses wherein the different patterns have different dimensions (McIntyre, Fig. 5-9, paras. [0023], [0024], [0031], [0043]-[0045], [0050]-[0057], [0058]-[0063], [0068]-[0074], differing chip and chiplet sizes are present in the optimized layout map).
Regarding claim 18, Bleeker as modified by McIntyre in view of Wang and Okumura discloses wherein the combination of the one or more patterns fits onto the usable patterning area in a non-overlapping manner (McIntyre, Figs. 1, 3-9, Table 1, paras. [0023], [0024], [0031], [0043]-[0045], [0049]-[0057], [0059]-[0063], [0068]-[0074], the computer performs calculations, which are based on the usable field of the wafer as 
Regarding claim 20, Bleeker as modified by McIntyre in view of Wang and Okumura discloses a method of operating a direct write exposure apparatus configured to process a plurality of substrates (Figs. 1-5, paras. [0049], [0062]-[0065], [0093]-[0095], [0098], [0101]-[0103]), the method comprising: 
performing the method according to claim 10 (see claim 10 rejection above);
controlling the direct write exposure apparatus to expose the substrate with the combination of one or more patterns as determined (Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system controls the individually controllable elements of the patterning device 104, 204 to pattern the wafer with the desired patterns in different pattern areas (i.e. non-identical devices are formed on a single substrate));
determining a further, different, combination of one or more patterns that are to be applied onto a subsequent substrate of the plurality of substrates (Figs. 1-5, paras. [0049], [0051]-[0054], [0057], [0062]-[0065], [0093]-[0095], [0098], [0101]-[0103], the system controls the individually controllable elements of the patterning device 104, 204 to pattern the beam such that different desired patterns are projected through projection system 108, 208 onto the wafers); and
controlling the direct write exposure apparatus to expose the subsequent substrate with the further combination of one or more patterns as determined (Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system provides variations of device designs to be used by the individually controllable elements of the patterning device .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bleeker as modified by McIntyre in view of Wang and Okamura as applied to claim 15, and further in view of Chien et al. (US PGPub 2012/0046775, Chien hereinafter).
Regarding claim 16, Bleeker as modified by McIntyre in view of Wang and Okamura does not appear to explicitly describe wherein the optimization function comprises a weighted combination of the substrate utilization criterion and the manufacturing parameter. 
Chien discloses wherein the optimization function comprises a weighted combination of a substrate utilization criterion and a manufacturing parameter (Figs. 1-8, paras. [0005]-[0006], [0022]-[0030], [0046]-[0050], the chip layout is designed to improve efficiency and wafer exposure effectiveness and includes using the overall wafer effectiveness, OWE, and the mask field utilization, MFU, and calculating an index of the mask-field-utilization weighted overall wafer effectiveness as the product of the OWE and MFU). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the optimization function comprises a weighted combination of a substrate utilization criterion and a manufacturing parameter as taught by Chien in the exposure apparatus as taught by Bleeker as modified by McIntyre in view of Wang and Okamura since including wherein .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bleeker as modified by McIntyre in view of Wang and Okamura as applied to claim 13, and further in view of Sandstrom (US Patent No. 6,813,058).
Regarding claim 19, Bleeker as modified by McIntyre in view of Wang and Okamura does not appear to explicitly describe wherein the plurality of substrates form a lot of substrates. 
However, Sandstrom discloses a plurality of substrates form a lot of substrates (col. 2, lines 1-6, lines 48-67, col. 7, lines 47-67, col. 8, lines 1-18, unique codes are provided to pattern wafers in a lot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of substrates form a lot of substrates as taught by Sandstrom in the direct write exposure apparatus as taught by Bleeker as modified by McIntyre in view of Wang and Okamura since including wherein the plurality of substrates form a lot of substrates is commonly used to mass produce semiconductor devices with high throughput while allowing identification and tracking of the lots, wafers, and chips during production to improve quality (Sandstrom, col. 1, lines 36-55, lines 65-67, col. 2, lines 1-7). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bleeker as modified by McIntyre in view of Wang and Okamura as applied to claim 13, and further in view of Ken.
Regarding claim 21, Bleeker as modified by as modified by McIntyre in view of Wang and Okamura does not appear to explicitly describe wherein the processing system is configured to: cause the exposure apparatus to apply a first combination of one or more patterns from the subset on a first substrate of the plurality of substrates of a lot; and cause the exposure apparatus to apply a second different combination of one or more patterns from the subset on a second, subsequent, substrate of the plurality of substrates of the same lot. 
Ken discloses the processing system is configured to: cause the exposure apparatus to apply a first combination of one or more patterns from the subset on a first substrate of the plurality of substrates of a lot (Figs. 1-4, 6, 7, abstract, paras. [0009], [0013], [0027]-[0032], a first multi-product (MP) wafer of multiple MP wafers in a wafer lot is processed with a second process step-1 including a lithography step forming multiple IC designs); and
cause the exposure apparatus to apply a second different combination of one or more patterns from the subset on a second, subsequent, substrate of the plurality of substrates of the same lot (Figs. 1-4, 6, 7, abstract, paras. [0009], [0013], [0027]-[0032], a second multi-product (MP) wafer of multiple MP wafers in a wafer lot is processed with a second process step-2 including a lithography step forming multiple IC designs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included causing the exposure apparatus to apply a first combination of one or more patterns from the subset on a first substrate of the plurality of substrates of a lot, and causing the exposure apparatus to apply a second different combination of one or more patterns from the subset on a second, subsequent, substrate of the plurality of substrates of the same lot as taught by Ken as controlled by the processing system in the exposure apparatus as taught by Bleeker as modified by as modified by McIntyre in view of Wang and Okamura since including wherein the processing system is configured to: cause the exposure apparatus to apply a first combination of one or more patterns from the subset on a first substrate of the plurality of substrates of a lot; and cause the exposure apparatus to apply a second different combination of one or more patterns from the subset on a second, subsequent, substrate of the plurality of substrates of the same lot is commonly used to reduce prototyping design cycle time, lower production costs, and reduce manufacturing cycle-time by allowing more flexible semiconductor manufacturing (Ken, paras. [0003], [0005], [0009], [0013], and [0026]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Klosner as modified by Ken in view of Sago as applied to claim 1, and further in view of Okamura.
Regarding claim 22, Klosner as modified by Ken and Sago does not appear to explicitly describe wherein the processing system is configured to determine the first 
Okamura discloses wherein the processing system is configured to determine the first combination and/or the second combination based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate (Figs. 1-5, paras. [0004], [0008]-[0019], [0023]-[0025], [0031]-[0034], the wafer 100 is arranged with first chips 21 and second chips 47 to improve wafer utilization efficiency as compared with a semiconductor wafer 200. The arrangement of the chips is selected to prevent damage of the chips when dicing the chips). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the processing system is configured to determine the first combination and/or the second combination based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate as taught by Okamura in the direct write exposure apparatus as taught by Klosner as modified by Ken and Sago since including wherein the determining and/or selecting is based on at least a .


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bleeker as modified by Ken in view of Sago as applied to claim 1, and further in view of Okamura.
Regarding claim 22, Bleeker as modified by Ken in view of Sago does not appear to explicitly describe wherein the processing system is configured to determine the first combination and/or the second combination based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate. 
Okamura discloses wherein the processing system is configured to determine the first combination and/or the second combination based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate (Figs. 1-5, paras. [0004], [0008]-[0019], [0023]-[0025], [0031]-[0034], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the processing system is configured to determine the first combination and/or the second combination based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate as taught by Okamura in the direct write exposure apparatus as taught by Bleeker as modified by Ken and Sago since including wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate is commonly used to permit easy dicing of semiconductor chips arranged with an improved utilization efficiency while preventing chip damage (Okamura, paras. [0005]-[0011], [0033]).


Response to Arguments
Applicant's arguments filed 9/15/2020 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claims 1, 2, 4-11, and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882